Title: To John Adams from Benjamin Rush, 14 December 1808
From: Rush, Benjamin
To: Adams, John



My dear friend
Philadelphia Decemr: 14. 1808.

Has your right hand forgotten its Cunning  from pain or Sickness? or have you ceased to contemplate the present interesting Crisis of your beloved Country?—or have you become fearful of committing your apprehensions of her future destiny to paper? If none of these events have come to pass, why am I not favoured with Answers to my two last letters?—
Say my dear and venerable friend what is to be done to preserve and perpetuate the result of the labors and Solicitude of your life? Or in the language of the prophet “Watchman Watchman (for such you have always been of the best interests of your Country) What—O! What—of the night”—how long will its darkness continue, and how extensive will the evils be, which have been engendered by it?—
This hasty effusion from a heart that loves you is written under the pressure of business and duties that allow me time only to add that, I am with great respect and Affection and / gratitude ever Yours
Benjn: Rush.